DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12, 25-30, 37-42 are pending.
Claims 1-12, 25, 26, 28-30, 37-39, 41, 42 are under examination on the merits.
Claims 1, 8, 9, 11, 25, 27, 28, 39, 41, 42 are amended.
Claims 13-24 are previously canceled.
No claims are newly added.


Election/Restrictions
Newly amended claim 27 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claim 27 is now drawn to a self-supporting structure formed from the ink of claim 25. The structure is a product of independent claim 25’s intermediate, an ink. The ink may be used for a separate purpose, e.g. remaining a liquid to be absorbed into a material like pen ink on paper. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 27 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

	Claim Rejections - 35 USC § 112
The rejection of claim 42 in the previous action under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in view of applicant’s disclosure of a wider range. The range endpoint 1:25 is within the range 50:50 to 2:98 disclosed in the specification.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The rejection of claims 1-12, 37-39, 41, 42 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for claim 1’s “whereby the monomer is configured to transform from a liquid to a solid” is withdrawn in view of applicant’s amendment of “self-supporting polymeric” solid. 

The rejection of claim 39 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in the previous action is repeated and amended herein to reflect applicant’s amendment. Applicant has deleted the phrase “used as” but the ambiguity of the claim which led to the 112(b) rejection remains. What is the relationship between the resin mixture and the printing? Is the resin mixture used to make the printer? Is it the ink? Is it a substrate? The amendment has not clarified this relationship.

The rejection of claims 9 and 42 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in the previous action is withdrawn. The rejection was made for the lack of definition of the ratio; the ratio is now defined as weight-based.


Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejection of claims 1-12, 25, 26, 28-30, 37-41 in the previous action 35 U.S.C. 102(a)(1) as being anticipated by CN 104628917 by Lu et al as evidenced by “CN 104628917_Scifinder abstract” by Scifinder is repeated and amended herein to reflect applicant’s amendment.
Lu describes low-temperature polymerization of a porous crosslinked material.
Regarding claim 1, Lu describes a polyfunctional monomer, e.g. pentaerythritol tetraacrylate (translation p.3 Embodiment 1), a porogen solvent (Scifinder abstract) and a polymerization initiator (Scifinder abstract). 
Regarding the phrases containing “configured to…”, Lu must only be capable of meeting these conditions and need not specifically describe them as they refer to a future intended use. See MPEP section 2111.02II. The monomer mixture described by Lu is in identity very similar to that claimed (see paragraph above and further rejection below). The porogen is dimethyl sulfoxide, tertiary butyl alcohol, phenol and/or glacial acetic acid (translation p.2 paragraph 5) which are capable of being liquid when the monomer is polymerized, i.e. solidified (due to its extensive crosslinking). This is evidenced by the solvents’ status as a liquid at common polymerization temperatures, e.g.  the melting point of phenol is 41C and polymerization may be carried out above this temperature. Thus one of ordinary skill expects Lu to be capable of being polymerized as described in the instant “configured to” phrases.
Since Lu describes a photoinitiator (translation p.2 paragraph 4, 6), Lu’s composition meets the phrase “configured to undergo phase segregation upon application of radiation”.

Regarding claim 2, Lu describes the instant structure in which the functional group is acrylate (translation p.2 penultimate paragraph). Lu meets the instant structural formula by describing many acrylates, for example pentaerythritol triacrylate, trimethylolpropane triacrylate, pentaerythritol tetraacrylate, polyethylene glycol diacrylate, tripropylene glycol diacrylate, and dipropylene glycol diacrylate (Scifinder abstract, Substances; machine translation p.2 penultimate paragraph). 

Regarding claim 3, Lu recites for example polyethylene glycol diacrylate, which has at least two acrylate end monomers (“plurality”) in a polymer of ethylene glycol.

Regarding claim 4 and 5, Lu recites the solvent as simply pore-forming (e.g. Scifinder Abstract; translation p.3-5 Embodiments 1-6) which is liquid upon mixing.

Regarding claim 6, Lu recites mixing the solvent with the monomer (e.g. p.3 Embodiment 1).

Regarding claim 7, Lu describes the total amount of monomer in terms of ratios with the other components. For every 100 parts monomer there may be up to 10 parts photoinitiator and up to 2000 parts solvent. Alternatively for every 100 parts monomer there may be a minimum of 0.1 parts photoinitiator and 100 parts solvent (Scifinder abstract). So the amount of monomer in the mixture may be from 4.7 wt% to almost 50 wt%. Prior art which teaches a range overlapping or touching the claimed range anticipates if the prior art range discloses the claimed range with sufficient specificity (see MPEP section 2131.03).


Regarding claim 8, using the calculations for parts by weight described above, the range of wt% solvent given by Lu is 47.6 wt% to 95.2 wt% (Scifinder abstract). Prior art which teaches a range overlapping or touching the claimed range anticipates if the prior art range discloses the claimed range with sufficient specificity (see MPEP section 2131.03).

Regarding claim 9, Lu describes a range of monomer: solvent of 1:20 to 1:1.  Prior art which teaches a range overlapping or touching the claimed range anticipates if the prior art range discloses the claimed range with sufficient specificity (see MPEP section 2131.03).

Regarding claim 10, Lu describes photoinitiators (translation p.2 paragraph 4, 6). 

Regarding claim 11, using calculations for rejection of claim 7 above, the amount of photoinitiator in Lu ranges from 0.0047 wt% to 4.8 wt% (Scifinder abstract). 

Regarding claim 12, for example, Lu describes benzophenone (translation p. 2 paragraph 7), which the instant specification describes as a photoabsorber (submitted specification paragraph 57). 

Regarding claim 25, although Lu is silent as to “an ink”, the phrase is a future intended use. In applicant’s own words, the mixture as described in the instant specification “may be an ink, in which the curing of the mixture is after the formation of the 3D structure by DIW” (publication paragraph 87). There is no definition of “ink” in the instant specification which imparts standards for Lu to meet. Lu describes a flowable composition (solution, e.g. Embodiment 1 translation p.3), i.e. capable of being passed through an extruder (instant “physically characterized as being extrudable”). Lu describes a method for solidifying the solution (e.g. Embodiment 1 translation p.3). Thus it is possible to extrude some of Lu’s material and solidify it. Regarding the claim phrase “physically characterized as being extrudable to form a self-supporting structure having nanoporous features, at least some of the nanoporous features defining inner channels having an average diameter in a micron scale”, the instant specification similarly does not impose characteristics on the starting composition which are necessary to achieve such a structure. It does not define or mention “physically characterized”. Lu’s starting mixture may be liquid especially above the melting point of the solvent, which for phenol is 41C- this is helpful for extrusion- and may solidify at lower temperatures, which is helpful in maintaining a specific 3D structure. Lu’s solvent is capable of being extracted at higher temperatures when it is liquid, consistent with the instant method. It is noted that the high level of crosslinking due to Lu’s polyfunctional monomer means the polymer would be solid as opposed to liquid in the solvent. This is support for Lu’s material being capable of being an ink with the claimed future intended use of having nanopores leading to micropores. 
Lu describes a polyfunctional monomer, e.g. pentaerythritol tetraacrylate (translation p.3 Embodiment 1), a porogen solvent (Scifinder abstract) and a polymerization initiator (Scifinder abstract). The instant also describes pentaerythritol tetraacrylate as a monomer (instant publication paragraph 56), which further supports Lu’s capability of meeting the instant future phrases. Lu also states that his material can be used as a tissue engineering scaffold (translation p.2 final paragraph), which is compatible with the instant future-intended use phrase as biological tissue has features on the nano- and micro-scale.

Regarding claim 26, Lu describes the instant structure in which the functional group is acrylate (translation p.2 penultimate paragraph). Lu meets the instant structural formula by describing many acrylates, for example pentaerythritol triacrylate, trimethylolpropane triacrylate, pentaerythritol tetraacrylate, polyethylene glycol diacrylate, tripropylene glycol diacrylate, and dipropylene glycol diacrylate (Scifinder abstract, Substances; machine translation p.2 penultimate paragraph).

Regarding claim 28, the claim is to a future intended use- the ink must only be capable of achieving the described structure. The instant specification does not impose characteristics on the starting composition which are necessary to achieve such a structure. It does not define or mention “physically characterized”. Since Lu’s composition is similar to the instantly described composition (see rejection of claim 25 above), it is expected to be capable of being extrudable into patterns as instantly claimed.

Regarding claim 29, Lu describes the total amount of monomer in terms of ratios with the other components. For every 100 parts monomer there may be up to 10 parts photoinitiator and up to 2000 parts solvent. Alternatively for every 100 parts monomer there may be a minimum of 0.1 parts photoinitiator and 100 parts solvent (Scifinder abstract). So the amount of monomer in the mixture may be from 4.7 wt% to almost 50 wt%. Prior art which teaches a range overlapping or touching the claimed range anticipates if the prior art range discloses the claimed range with sufficient specificity (see MPEP section 2131.03).

Regarding claim 30, Lu describes a range of monomer: solvent (solvent= porogen) of 1:20 to 1:1.  Prior art which teaches a range overlapping or touching the claimed range anticipates if the prior art range discloses the claimed range with sufficient specificity (see MPEP section 2131.03).

Regarding claim 37, while Lu is silent as to the transparency of his starting material, he uses the same monomer as the instant specification prefers (see rejection above), in a solvent of optionally dimethyl sulfoxide, tertiary butyl alcohol, phenol and/or glacial acetic acid (translation p.2 paragraph 5) which are transparent as liquids, the state at which they are mixed with the monomer (p.3 embodiment 1). It is further emphasized that the claim is to the mixture, not the resultant polymerized structure. Since the monomer and porogen are transparent and these make up the majority of the composition, the composition is transparent. The claim does not demand any specific level of transparency, so any amount of transparency meets the claim.

Regarding claim 38, in Lu the porogen is the solvent, which is inert and thus does not induce a phase change in the monomer. Furthermore, since the phrases contains “configured to…”, Lu must only be capable of meeting this condition and need not specifically describe it as it refers to a future intended use. See MPEP section 2111.02II. The monomer mixture described by Lu is in identity very similar to that claimed (see rejection of claim 2 above). The porogen is dimethyl sulfoxide, tertiary butyl alcohol, phenol and/or glacial acetic acid (translation p.2 paragraph 5) which are capable of being liquid when the monomer is polymerized, i.e. monomer solidification (due to its extensive crosslinking/multiple functional groups). This is evidenced by the solvents’ status as a liquid at common polymerization temperatures, e.g.  the melting point of phenol is 41C and polymerization may be carried out above this temperature. Thus Lu is capable of having the porogen not participate in the transformation of monomer into a solid and meets the claim.

Regarding claim 39, the phrase “is used as a resin for a…printing technique” is a future intended use. Lu must only be capable of meeting this condition and need not specifically describe it as it refers to a future intended use. See MPEP section 2111.02II. Lu describes a flowable composition (solution, e.g. Embodiment 1 translation p.3), which is capable of being passed through an extruder, i.e. 3D printed. Lu describes a method for solidifying the solution (e.g. Embodiment 1 translation p.3). Thus it is possible to extrude some of Lu’s material and solidify it in a printing technique. Lu describes a photoinitiator (translation p.2 paragraph 4, 6), so the material is capable of being solidified via light. Lu’s starting mixture may be liquid especially above the melting point of the solvent, which for phenol is 41C- this is helpful for extrusion- and may solidify at lower temperatures, which is helpful in maintaining a specific 3D structure. Lu describes a polyfunctional monomer, e.g. pentaerythritol tetraacrylate (translation p.3 Embodiment 1), a porogen solvent (Scifinder abstract) and a polymerization initiator (Scifinder abstract). The instant also describes pentaerythritol tetraacrylate as a monomer (instant publication paragraph 56), which further supports Lu’s capability of meeting the instant future phrases. Lu also states that his material can be used as a tissue engineering scaffold (translation p.2 final paragraph), which is compatible with the instant future-intended use phrase because scaffolds have 3D structure.

Regarding claim 41, the phrase “configured to form a structure having a porosity…” means Lu must only be capable of meeting this condition and need not specifically describe it as it refers to a future intended use. See MPEP section 2111.02II. Lu describes using the acrylate monomers instantly preferred (see rejection of claim 2 above), the amount of monomer and solvent in line with the instant description (see rejection of claims 7 and 8 above) and describes the mixture as “porosity-adjustable” (abstract). Although the porogens are not those instantly recited, they are removed in the final structure in both instances. The instant specification does not stipulate any requirements to achieve the instantly described porosity (instant publication paragraph 102). Therefore, Lu is capable of achieving the described instant porosity.

Claims 1-12, 25, 26, 28-30, 37-39, 41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20110033663 by Svec et al. 
Svec describes superhydrophobic and superhydrophilic materials. 
Regarding claim 1, Svec describes a mixture of (1) a monomer with a functional group amenable to polymerization (acrylic or styrenic monomers paragraph 5), (2) a porogen (porogenic solvents paragraph 5), (3) an initiator (paragraphs 28-30). The monomer becomes a polymeric solid while the solvent remains liquid (paragraph 25). The resulting material may be freestanding (paragraph 5). 

Regarding claim 2, Svec describes acrylates and methacrylates (paragraph 22, 23), among others (paragraph 19-23). 

Regarding claim 3, Svec describes optionally several monomers (paragraphs 19-23). 

Regarding claims 4-6, Svec describes a porogenic solvent which is miscible with the monomer but does not react with the monomer (paragraph 15, 25, 26, 33). 

Regarding claims 7-9, Svec describes, for example, specific concentrations of monomer and porogen within the ranges claimed in paragraph 51-61: butyl methacrylate, ethylene dimethacrylate, 2-hydroxyethyl methacrylate, styrene and divinylbenzene are monomers. 1-decanol, cyclohexanol, and tetrahydrofuran are solvents. Prior art which teaches a range overlapping or touching the claimed range anticipates if the prior art range discloses the claimed range with sufficient specificity (see MPEP section 2131.03).

Regarding claim 10, Svec describes photoinitiators (paragraphs 53-58; 29). 

Regarding claim 11, Svec describes specific concentrations within the claimed range in paragraphs 51-61. 

Regarding claim 12, styrenic monomers may also be considered photoabsorbers (paragraph 75).

Regarding claim 25, although Svec is silent as to “an ink”, the phrase is a future intended use. In applicant’s own words, the mixture as described in the instant specification “may be an ink, in which the curing of the mixture is after the formation of the 3D structure by DIW” (publication paragraph 87). There is no definition of “ink” in the instant specification which imparts standards for Svec to meet. Svec describes a flowable composition (e.g. “injected” paragraph 63, 68) i.e. capable of being passed through an extruder (instant “physically characterized as being extrudable”). Svec describes solidification (“thin porous polymeric layer” paragraph 63). Thus it is possible to extrude some of Svec’s material and solidify it. Regarding the claim phrase “physically characterized as being extrudable to form a self-supporting structure having nanoporous features, at least some of the nanoporous features defining inner channels having an average diameter in a micron scale”, the instant specification similarly does not impose characteristics on the starting composition which are necessary to achieve such a structure. It does not define or mention “physically characterized”. Given Svec’s disclosure of a product with micro- and nano- features (paragraph 66) and the above-disclosed similarities, Svec meets the instant claim.

Regarding claim 26, Svec describes acrylates and methacrylates (paragraph 22, 23), among others (paragraph 19-23). 

Regarding claim 28, the instant claim is to a future intended use. Svec is capable of meeting this future use because of the similarities outlined in rejection of claim 43 above. Svec’s material is capable of having supporting ligaments and pores (paragraph 66, Fig. 1b) and the term “geometric” is broad which may be met by any pattern, shape or symmetry. 

Regarding claims 29 and 30, Svec describes, for example, specific concentrations of monomer and porogen within the ranges claimed in paragraph 51-61: butyl methacrylate, ethylene dimethacrylate, 2-hydroxyethyl methacrylate, styrene and divinylbenzene are monomers. 1-decanol, cyclohexanol, and tetrahydrofuran are solvents. Prior art which teaches a range overlapping or touching the claimed range anticipates if the prior art range discloses the claimed range with sufficient specificity (see MPEP section 2131.03).

Regarding claim 37, Svec describes a transparent resulting polymer (paragraph 83) and the composition preceding it has no known color (paragraphs 51-53). 

Regarding claim 38, Svec describes a porogenic solvent which is miscible with the monomer but does not react with the monomer (paragraph 15, 25, 26, 33). 

Regarding claim 39, the claim is to a future intended use. Svec’s composition is capable of being used for a light-directed three-dimensional printing technique. The instant specification does not impart requirements for a mixture to be capable of meeting this future use.

Regarding claim 41, the claim is to a future intended use. Svec describes generating porosity and means of controlling it (paragraph 25) as well as a composition similar to the instant (see rejection of claim 1 above). Thus Svec’s mixture is capable of generating a structure with the claimed porosity.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejection of claim 42 in the previous action under 35 U.S.C. 103 as being unpatentable over CN 104628917 by Lu et al as evidenced by “CN 104628917_Scifinder abstract” by Scifinder is amended herein. 
Regarding claim 42, Lu states for every 100 parts monomer there may be up to 2000 parts solvent. Alternatively, for every 100 parts monomer there may be a minimum of 100 parts solvent (Scifinder abstract). This is a range of 1:1 to 1:20. Lu teaches a range which ends at 1:20 monomer: porogen. However, Lu also states that the porosity may be changed by changing the ratio of monomer to solvent (p.2 final paragraph). It is the examiner's position that the amount of porogenic solvent is a result effective variable. This is because changing the amount of porogenic solvent will clearly affect the type of product obtained.  See MPEP § 2144.05 (B).  Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
In view of this, it would have been obvious to one of ordinary skill in the art to utilize an amount of porogenic solvent including those within the scope of the present claims so as to produce desired end results, e.g. a more porous product.

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over US 20110033663 by Svec et al. 
Svec is described above.
Regarding claim 42, Svec states that adjustments in the porogenic solvent control the porous properties of the resulting structure (paragraph 25) and, in a specific example, adding more cyclohexanol solvent can lead to significant transparency improvement (paragraph 83). While Svec prefers a lower amount of porogenic solvent than that claimed (paragraph 26; examples paragraph 51-61), it is the examiner' s position that the amount of porogenic solvent is a result effective variable. This is because changing the amount of porogenic solvent will clearly affect the type of product obtained.  See MPEP § 2144.05 (B).  Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
In view of this, it would have been obvious to one of ordinary skill in the art to utilize an amount of porogenic solvent including those within the scope of the present claims so as to produce desired end results. These include, for example, increased transparency or adjusted porosity (Svec paragraph 25, 83).

Response to Arguments
Applicant’s argument p.10 of Remarks submitted 5/10/22 has been considered but is not persuasive. Applicant argues that the phrase “is configured to” imparts limitations which are not met by Lu’s composition. This is not found convincing because Lu’s composition need not be configured in exactly the same way as instant in order to be capable- “capable” is the standard for future intended use phrases- to meet the claim. The claim is to a mixture, not the resultant polymer. 

Applicant’s argument p.11 has been considered but is not persuasive. Applicant states that without Lu’s solvent, the phase separation is not possible. This is not found convincing because the phrase “configured not to participate in the transformation of the monomer into a solid”, according to its use in the instant specification is one of a spectator- i.e., the porogen itself does not participate in the polymerization (see instant publication paragraph 57). Lu’s solvent fulfills the same function and is removable after polymerization. Furthermore, the claim is a future intended use claim and the porogen must only be capable of not participating in the transformation of monomer into a solid. 

Applicant’s argument p.12 has been considered but is not persuasive. Applicant states that Lu relies on low temperatures to freeze Lu’s mixture into a structure and this means it cannot be extrudable without the low temperatures. Even if this is true, the rejection still applies because there is no temperature requirement in the instant claims, and Lu must only be capable of being extruded. 

Applicant’s argument p.13 has been considered and is not persuasive. Applicant states that Lu is silent as to the claimed ratio of monomer:porogen (porogenic solvent). This is not found convincing because Lu describes changing the ratio in order to adjust the porosity of the final product (translation p.2 final paragraph). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA W ROSEBACH whose telephone number is (571)270-7154. The examiner can normally be reached 8am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 5712721302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA H.W. ROSEBACH/               Examiner, Art Unit 1766                                                                                                                                                                                         /MICHAEL M DOLLINGER/Primary Examiner, Art Unit 1766